Rombauer, P. J.
An appeal was erroneously granted to the plaintiff by the circuit court of Gasconade county to this court, although Gasconade county lies outside of its judicial district. The plaintiff, how*74ever, appears and moves that the cause be transferred to the supreme court, as the amount involved exceeds the sum of $2,500.
The only papers filed in this court are the certificate of the clerk showing the rendition of the judgment and allowance of the appeal. Neither of these states the amount involved. The motion for a transfer is based on the fact that the plaintiff’s petition seeks a recovery of $10,000, whereas the judgment rendered was for $5 only, which fact is shown by a sworn copy of the petition filed with the motion, and admitted by counsel for respondent.
The constitution provides, among other things:
“The general assembly shall have power * * * to provide for the transfer of cases from one court of appeals to another court of appeals; to provide for the transfer of cases from a court of appeals to the supreme court.” Constitutional amendment, 1884, section 3.
In pursuance of this power the legislature provided by law: “In the event of any case being sent improperly on appeal or writ of error from a lower court to either of the courts of appeal when the same should have been sent to the supreme court, it shall be the duty of such court of appeals, immediately on such fact coming to its attention, to order the transfer of the same to the supreme court by its clerk, who shall send the same to the clerk of the supreme court accompanied by a copy of said order.”
The following propositions result from the foregoing provisions: First. That the constitution has invested the legislature with power to provide for the transfer of causes from the court of appeals to the supreme court. Second. That the legislature, in pursuance of such power, invested either of the courts of appeal with power to transfer a cause sent to it to the supreme court, without regard as to whether the cause *75came from a circuit court within or without its judicial district, and in so doing to determine whether the cause is properly triable by the supreme court.
It results from the foregoing that it is our duty to transfer this cause to the supreme court, and not to the Kansas City court of appeals. It is therefore ordered that the clerk do send at once the papers in this cause to the supreme court accompanied with a copy of this order of transfer.
All the judges concur.